—In an action to recover on two promissory notes, the defendant appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated June 6, 1995, which, inter alia, denied that branch of his motion which was to vacate certain prior orders and a judgment entered therein.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant failed to establish the existence of any newly *436discovered evidence (see, CPLR 5015 [a] [2]) or that the respondent had engaged in "fraud, misrepresentation, or other misconduct” (CPLR 5015 [a] [3]). Accordingly, that branch of the motion which was to vacate certain prior orders and a judgment entered in this action was properly denied.
The appellant’s remaining contentions are without merit. O’Brien, J. P., Altman, Goldstein and McGinity, JJ., concur.